Citation Nr: 1142946	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation in the amount of $8,686, to include the issue of whether the overpayment was properly created.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1950 to February 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 decision of an RO's Committee on Waivers and Compromises, which denied the Veteran's request for a waiver of recovery of an overpayment of VA disability compensation in the amount of $8,686. 

In October 2009 and July 2010, the Board remanded the case to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The overpayment of $8,686, created as a result of a retroactive reduction of disability compensation due to the Veteran's concurrent receipt of VA disability compensation and military retired pay, was a product of error on the part of VA in not considering the Veteran's entitlement to both military retired pay and VA disability compensation under the legislative program known as Combat-Related Special Compensation.  

2.  VA recouped the erroneously-created overpayment of $8,686 in full through deductions of the Veteran's monthly disability compensation benefit from March 2007 through February 2008; in July 2008, the Veteran received the full Combat-Related Special Compensation payment of $10,376, which encompassed payments that were withheld previously from his account to recover the amount of the overpayment, and which has made the Veteran whole.  




CONCLUSION OF LAW

The overpayment in the amount $8,686 having been improperly created and the Veteran having been made whole, there remains no justiciable case or controversy before the Board at this time.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment of $8,686 at issue in this case was created as a result of a retroactive reduction of disability compensation due to the Veteran's concurrent receipt of VA disability compensation and military retired pay.  The law prohibits the concurrent payment of military retirement pay and VA disability compensation pay without a waiver.  See 38 U.S.C.A. § 5304 (West 2002 & Supp. 2009); see also 38 U.S.C.A. § 5305 (West Supp. 2009). 

However, legislation was enacted to allow certain veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations.  The two programs are known as Combat-Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP). The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub.L. 107- 314, § 636, in December 2002.  The purpose of the legislation was to allow receipt of partial or full military retired pay and VA disability compensation to eligible military retirees with combat-related disabilities. 

In July 2008, after it was determined that he was entitled to his military retired pay and VA disability compensation under the new legislation, the Veteran received a retroactive compensation payment of $10,376, which covered the period of the overpayment from December 2004 through June 2006.  



Documentation in the file in the form of an audit and results from an inquiry to the finance department received in August 2011 shows the following:  that the Veteran received the full CRSC payment of $10,376 in July 2008; that the CRSC payment was duplicative of the payments that were withheld previously from the Veteran's account to recover the amount of the overpayment; that the overpayment had been repaid in full through deductions of the Veteran's monthly disability compensation benefit from March 2007 through February 2008; and that the Veteran has been made whole by the payment of CRSC.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including disability compensation benefits.  38 C.F.R. § 1.956(a).  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper  v. Derwinski, 1 Vet. App. 430   (1991). 

In the present case, VA failed to consider the Veteran's entitlement to both VA disability compensation and military retired pay under the legislative program of CRSC.  If it had done so, then the $8,686 overpayment that resulted when the RO in June 2006 retroactively reduced his disability compensation benefits would not have been created.  And the Veteran's monthly disability compensation benefits would not have been reduced during the period from March 2007 through February 2008 to recover the erroneously-created debt.  It was not until July 2008 that the Veteran was paid CRSC, which encompassed payments that were withheld previously from his account to recover the amount of the overpayment, and as a result of the payment the Veteran was made whole.  

As the $8,686 overpayment was improperly created and is invalid, and the Veteran has subsequently been made whole, the question of the waiver of recovery of the debt is moot.  Consequently, there is no controversy or justiciable issue for the Board to decide.  




The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.  As there is no question of fact or law to be determined, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  


ORDER

The issue of a waiver of recovery of an overpayment of VA disability compensation in the amount of $8,686, to include the issue of whether the overpayment was properly created, is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


